                Case
OLF3 (Official Local   19-10051
                     Form 3)             Doc 132         Filed 11/18/19 Entered 11/18/19 14:51:06                       Desc Main
                                                          Document     Page 1 of 15
                                                      UNITED STATES BANKRUPTCY COURT
                                                         DISTRICT OF MASSACHUSETTS

In re ELAINA M. GUY
                                                                                                     Case No. 19-10051-MSH
                                                                                                     Chapter 13

                     Debtor(s)


                                                                 CHAPTER 13 PLAN

Check one. This Plan is:
    Original
   Fifth         Amended (Identify First, Second, Third, etc.)
    Postconfirmation (Date Order Confirming Plan Was Entered:                                    )
Date this Plan was filed: 11/18/2019


PART 1:                                                NOTICES
TO ALL INTERESTED PARTIES:
You should review carefully the provisions of this Plan as your rights may be affected. In the event the Court enters an order confirming this
Plan, its provisions may be binding upon you. The provisions of this Plan are governed by statutes and rules of procedure, including Title 11
of the United States Code (the “Bankruptcy Code”), the Federal Rules of Bankruptcy Procedure (“Fed. R. Bankr. P.”), the Massachusetts Local
Bankruptcy Rules (“MLBR”), and, in particular, the Chapter 13 rules set forth in Appendix 1 of MLBR, all of which you should consult.

TO CREDITORS:
Your rights may be affected by this Plan. Your claim may be reduced, modified, or eliminated. Read this Plan carefully and discuss it with
your attorney. If you do not have an attorney, you may wish to consult with one. If you oppose this Plan's treatment of your claim or any
other provision of this Plan, you or your attorney must file with the Court an objection to confirmation on or before the later of (i) thirty (30)
days after the date on which the first Meeting of Creditors pursuant to 11 U.S.C. § 341 is held or (ii) thirty (30) days after service of an
amended or modified Plan, unless the Court orders otherwise. A copy of your objection must be served on the Debtor(s), the attorney for
the Debtor(s), and the Chapter 13 Trustee (the “Trustee”). The Bankruptcy Court may confirm this Plan if no objection to confirmation is filed
or if it overrules an objection to confirmation. You have received or will receive a Notice of Chapter 13 Bankruptcy Case from the Bankruptcy
Court which sets forth certain deadlines, including the bar date for filing a Proof of Claim. To receive a distribution, you must file a Proof of
Claim.
TO DEBTOR(S):
You (or your attorney) are required to serve a copy of this Plan on all creditors in the manner required under the Bankruptcy Code, the Fed.
R. Bankr. P., and MLBR. Unless the Court orders otherwise, you must commence making payments not later than the earlier of (i) thirty (30)
days after the date of the filing of this Plan or (ii) thirty (30) days after the order for relief. You must check a box on each line below to state
whether or not this Plan includes one or more of the following provisions. If you check the provision “Not Included,” if you check both
boxes, or if you do not check a box, any of the following provisions will be void if set forth later in this Plan. Failure to properly complete
this section may result in denial of confirmation of this Plan.

                          FOR EACH LINE BELOW, DO NOT CHECK BOTH BOXES; DO NOT LEAVE BOTH BOXES BLANK.
         A limit on the amount of a secured claim, set out in Part 3.B.1, which
  1.1    may result in a partial payment or no payment at all to the secured          Included                         Not Included
         creditor.
         Avoidance of a judicial lien or nonpossessory, nonpurchase-money
  1.2    security interest, set out in Part 3.B(3).
                                                                                      Included                         Not Included

  1.3    Nonstandard provisions, set out in Part 8.                                  Included                          Not Included

                                                                                                                                       Page 1 of 15
              Case 19-10051             Doc 132        Filed 11/18/19 Entered 11/18/19 14:51:06                       Desc Main
PART 2:                                               PLAN   LENGTHPage
                                                        Document      AND   PAYMENTS
                                                                         2 of 15

A.       LENGTH OF PLAN:
     36 Months. 11 U.S.C. § 1325(b)(4)(A)(i)
    60 Months. 11 U.S.C. § 1325(b)(4)(A)(ii)
              Months pursuant to 11 U.S.C. § 1322(d)(2). The Debtor(s) states the following cause:




B.       PROPOSED MONTHLY PAYMENTS:


              Monthly Payment Amount                                           Number of Months


     +   -    $135.00                                                          10


     +   -    $50                                                              50


C.       ADDITIONAL PAYMENTS:


Check one.
   None. If “None” is checked, the rest of Part 2.C need not be completed and may be deleted from this Plan.
  The Debtor(s) will make additional payment(s) to the Trustee, as specified below. Set forth the amount, source (e.g.,
   lump sums from sales/refinances, tax refunds), and date of each payment.



              Additional Payment Amount                     Source                                      Date of Payment
              A lump sum amount from the proceeds of
     +   -    the sale/foreclosure of the Debtor's
              residence equal to 100% of the remaining
              balance owed under this plan (estimated       Proceeds from the sale/foreclosure of the
                                                                                                        Unknown at this time
              to be $25,157.19) to be paid at the time of   Debtor's residence
              the sale/foreclosure of the Debtor's
              residence, which is unknown at this time,
              shall be paid into this plan.

Total amount of Payments to the Trustee [B+C]:                                                                       $ 30,357.19

This amount must be sufficient to pay the total cost of this Plan in Exhibit 1, Line h.


PART 3:                                                SECURED CLAIMS
     None. If “None” is checked, the rest of Part 3 need not be completed and may be deleted from this Plan.

A.       CURE OF DEFAULT AND MAINTENANCE OF PAYMENTS:

Check one.
     None. If “None” is checked, the rest of Part 3.A need not be completed and may be deleted from this Plan.
    Any Secured Claim(s) in default shall be cured and payments maintained as set forth in 1 and/or 2 below.
                                                                                                                                   Page 2 of 15
            Case2.19-10051
Complete 1 and/or                           Doc 132         Filed 11/18/19 Entered 11/18/19 14:51:06                          Desc Main
                                                             Document     Page 3 of 15
      (1)         PREPETITION ARREARS TO BE PAID THROUGH THIS PLAN

 Prepetition arrearage amounts are to be paid through this Plan and disbursed by the Trustee. Unless the Court orders
 otherwise, the amount(s) of prepetition arrears listed in an allowed Proof of Claim controls over any contrary amount(s)
 listed below. Unless the Court orders otherwise, if relief from the automatic stay is granted as to any collateral listed in
 this paragraph, all payments paid through this Plan as to that collateral will cease upon entry of the order granting relief
 from stay.


            (a)        Secured Claim(s) (Principal Residence)

                Address of the Principal Residence: 11 Watson Street, Somerville, MA 02144

                          The Debtor(s) estimates that the fair market value of the Principal Residence is: $ 1,100,000.00


                                                                Type of Claim
                   Name of Creditor                                                                                Amount of Arrears
                                                                (e.g., mortgage, lien)


  +         -



                                      Total of prepetition arrears on Secured Claim(s) (Principal Residence): $

            (b)        Secured Claim(s) (Other)

                                                                                   Description of Collateral
                   Name of Creditor             Type of Claim                                                               Amount of Arrears
                                                                                   (or address of real property)

  +         -      Chrysler Capital             Auto Loan                          2016 Jeep Cherokee                       $702.48


  +         -      Atrius Health                401K Loan                          401K                                     $0.00




                                                        Total prepetition arrears on Secured Claim(s) (Other): $ 702.48


                                            Total prepetition arrears to be paid through this Plan [(a) + (b)]: $ 702.48


      (2)         MAINTENANCE OF CONTRACTUAL INSTALLMENT PAYMENTS (TO BE PAID DIRECTLY TO CREDITORS):
 Contractual installment payments are to be paid directly by the Debtor(s) to the creditor(s). The Debtor(s) will maintain the
 contractual installment payments as they arise postpetition on the secured claims listed below with any changes required by
 the applicable contract and noticed in conformity with any applicable rules.


                   Name of Creditor                   Type of Claim                             Description of Collateral


  +         -      Chrysler Capital                   Auto Loan                                 2016 Jeep Cherokee


  +         -      Atrius Health                      401K Loan                                 401K


                                                                                                                                            Page 3 of 15
                 Case 19-10051       Doc 132       Filed 11/18/19 Entered 11/18/19 14:51:06              Desc Main
                                                    Document     Page 4 of 15
B.          MODIFICATION OF SECURED CLAIMS:


Check one.
  None. If “None” is checked, the rest of Part 3.B need not be completed and may be deleted from this Plan.

     Secured Claim(s) are modified as set forth in 1, 2, and/or 3 below. Complete 1, 2, and/or 3 below.


         (1) REQUEST FOR VALUATION OF SECURITY, PAYMENT OF FULLY SECURED CLAIMS, AND MODIFICATION OF
            UNDERSECURED CLAIMS UNDER 11 U.S.C. § 506:
            None. If “None” is checked, the rest of Part 3.B.1 need not be completed and may be deleted from this Plan.

The following Plan provisions of Part 3.B.1 are effective only if the box “Included” in Part 1, Line 1.1 is checked.

The Debtor(s) requests that the Court determine the value of the lien of the following secured claim(s). For each secured claim
listed be, the Debtor(s) states that the amount of the secured claim is as set out in the column headed “Secured Claim Amount.”
For each listed claim, the allowed amount of the secured claim will be paid in full with interest at the rate stated below, and the
creditor will retain its lien to the extent of the value of the lien securing the creditor's allowed secured claim.

Unless the Court orders otherwise, the amount of a modified secured claim held by a nongovernmental creditor, as described in
this Plan and treated below, is binding on the creditor and the Debtor(s) upon confirmation of this Plan, even if the creditor has
filed a Proof of Claim setting forth a different amount.

Unless the Court orders otherwise, the amount of a secured claim of a governmental unit listed in an allowed Proof of Claim
controls over any contrary amount listed below. The amount of a secured claim of a governmental unit may NOT be determined
through this Plan.

An allowed claim of a creditor whose claim is secured by a lien on property in which the estate has an interest is a secured claim
to the extent of the value of the creditor's interest, and is an unsecured claim to the extent that the value of such creditor's
interest is less than the amount of the allowed claim. The portion of any allowed claim that exceeds the amount of the secured
claim will be treated as an unsecured claim in Part 5 of this Plan. If the secured claim amount is listed below as having NO value,
the creditor's allowed claim will be treated in its entirety as an unsecured claim in Part 5 of this Plan.

In the description of collateral, include the registry of deeds/land court recording information for any real property for which you
are modifying a secured claim.


                                      Description and Value of   Secured Claim      Amount of Senior    Interest
                Name of Creditor                                                                                 Total Claim
                                      Collateral                 Amount             Liens               Rate

     +      -



                                        Total Claim(s) under Part 3.B.1 to be paid through this Plan: $ 0.00

         (2) SECURED CLAIMS EXCLUDED FROM 11 U.S.C. § 506:




                                                                                                                          Page 4 of 15
             Case 19-10051          Doc 132       Filed 11/18/19       Entered 11/18/19 14:51:06            Desc Main
       None. If “None” is checked, the rest of Part 3.B.2 need notPage
                                                 Document         be completed
                                                                       5 of 15and may be deleted from this Plan.
 This section includes any claim(s) that was either (i) incurred within 910 days before the petition date and secured by a
 purchase-money security interest in a motor vehicle acquired for the personal use of the Debtor(s) or (ii) incurred within one
 year of the petition date and secured by a purchase-money security interest in any other thing of value. Such claim(s) will be
 paid in full through this Plan with interest at the rate stated below. Unless the Court orders otherwise, the claim amount
 stated on an allowed Proof of Claim controls over any contrary amount listed below.

 If you are treating the claim in Part 3.B.1 or 3.B.3, you should not include the claim in this section.

             Name of Creditor          Description of Collateral      Secured Claim Amount       Interest Rate   Total Claim


  +     -



                                       Total Claim(s) under Part 3.B.2 to be paid through this Plan: $ 0.00

      (3) LIEN AVOIDANCE UNDER 11 U.S.C. § 522(f):
       None. If “None” is checked, the rest of Part 3.B.3 and Exhibits 3 and 4 need not be completed and may be deleted from
       this Plan.

The following Plan provisions of Part 3.B.3 are effective only if the box “Included” in Part 1, Line 1.2 is checked.

The judicial lien(s) and/or nonpossessory, nonpurchase-money security interest(s) securing the claim(s) listed below impairs
exemptions to which the Debtor(s) would have been entitled under 11 U.S.C. § 522(b).

Subject to 11 U.S.C. § 349(b), a judicial lien or nonpossessory, nonpurchase-money security interest securing a claim listed
below will be avoided to the extent that it impairs such exemptions upon entry of the Order confirming this Plan. The amount of
the judicial lien or nonpossessory, nonpurchase-money security interest that is avoided will be treated as a nonpriority
unsecured claim in Part 5 if a Proof of Claim has been filed and allowed. The amount, if any, of the judicial lien or
nonpossessory, nonpurchase-money security interest that is not avoided will be paid in full as a secured claim under this Plan
provided a Proof of Claim is filed and allowed.

For each judicial lien that the Debtor(s) seeks to avoid, the Debtor(s) shall include the information below. The Debtor(s) also shall
complete the chart set forth in Exhibit 3 to this Plan and shall attach to Exhibit 3 a true and accurate copy of the document
evidencing such judicial lien as filed or recorded with filing or recording information included. The Debtor(s) shall include the
evidentiary basis for the valuation asserted. For each judicial lien that the Debtor(s) seeks to avoid, the Debtor(s) shall provide a
proposed form(s) of order as Exhibit 4 conforming to Official Local Form 21A. If the Debtor(s) is avoiding more than one lien, the
Debtor(s) shall provide the information in a separate table in Exhibit 3 for each lien, and identify the tables as Exhibit 3.1, 3.2,
etc.

The claim(s) identified below must also be set forth in Exhibit 3.

                                              Exhibit Table
             Name of Creditor
                                              (e.g., 3.1, 3.2, 3.3)

  +     -



                                        Total Claim(s) under Part 3.B.3 to be paid through this Plan: $ 0.00




                                                                                                                               Page 5 of 15
C.           Case 19-10051
         SURRENDER            Doc 132
                   OF COLLATERAL:                Filed 11/18/19 Entered 11/18/19 14:51:06                 Desc Main
                                                  Document     Page 6 of 15
Check one.
    None. If “None” is checked, the rest of Part 3.C need not be completed and may be deleted from this Plan.
     The Debtor(s) elects to surrender to each creditor listed below the collateral that secures the creditor's claim.
     The Debtor(s) requests that, upon confirmation of this Plan, the stay under 11 U.S.C. § 362(a) be terminated as to the
     collateral only and that the stay under 11 U.S.C. § 1301 be terminated in all respects. Any allowed unsecured claim(s)
     resulting from the disposition of the collateral will be treated in Part 5 of this Plan.


               Name of Creditor            Type of Claim                Description of Collateral


     +   -




PART 4:                                        PRIORITY CLAIMS
Check one.
    None. If “None” is checked, the rest of Part 4 need not be completed and may be deleted from this Plan.
     The following priority claim(s) will be paid in full without postpetition interest. Unless the Court orders otherwise,
     the amount of the priority portion of a filed and allowed Proof of Claim controls over any contrary amount listed below.



A.       DOMESTIC SUPPORT OBLIGATIONS:

               Name of Creditor            Description of Claim                                       Amount of Claim


     +   -



B.       OTHER PRIORITY CLAIMS (Except Administrative Expenses):

               Name of Creditor            Description of Claim                                       Amount of Claim


     +   -



Total Priority Claim(s) (except Administrative Expenses) to be paid through this Plan [A + B]:        $


C.       ADMINISTRATIVE EXPENSES:

         (1)     ATTORNEY'S FEES:

               Name of Attorney                                                                 Attorney's Fees


     +   -



If the attorney's fees exceed the amount set forth in MLBR, Appendix 1, Rule 13-7, the Trustee may not pay any amount
exceeding that sum until such time as the Court approves a fee application. If no fee application is approved, any planPage
                                                                                                                        payments
                                                                                                                            6 of 15
              Case 19-10051
allocated to attorney's             Doc
                        fees in excess    132 Appendix
                                       of MLBR Filed 11/18/19
                                                       1, Rule 13-7Entered    11/18/19
                                                                    will be disbursed    14:51:06
                                                                                      to other        Desc
                                                                                               creditors up toMain
                                                                                                              a 100% dividend.
                                                      Document         Page 7 of 15

             (2)       OTHER (Describe):




Total Administrative Expenses (excluding the Trustee's Commission) to be paid through this Plan [(1 ) + (2)]: $


             (3)       TRUSTEE'S COMMISSION:

The Debtor shall pay the Trustee's commission as calculated in Exhibit 1.

The Chapter 13 Trustee's fee is determined by the United States Attorney General. The calculation of the Plan payment set forth
in Exhibit 1, Line (h) utilizes a 10% Trustee's commission. In the event the Trustee's commission is less than 10%, the additional
funds collected by the Trustee, after payment of any allowed secured and priority claim(s), and administrative expense(s) as
provided for in this Plan, shall be disbursed to nonpriority unsecured creditors up to 100% of the allowed claims.



PART 5:                                             NONPRIORITY UNSECURED CLAIMS
Check one.
     None. If “None” is checked, the rest of Part 5 need not be completed and may be deleted from this Plan.
    Any allowed nonpriority unsecured claim(s) other than those set forth in Part 5.F will be paid as stated below.
     Only a creditor holding an allowed claim is entitled to a distribution.

             Fixed Amount (“Pot Plan”): each creditor with an allowed claim shall receive a pro rata share of $                        ,
             which the Debtor(s) estimates will provide a dividend of        %.
            Fixed Percentage: each creditor with an allowed claim shall receive no less than 100    % of its allowed claim.



A.           GENERAL UNSECURED CLAIMS:                                                                    $ 1,472.58



B.           UNSECURED OR UNDERSECURED CLAIMS AFTER MODIFICATION IN PART 3.B OR 3.C:


                    Name of Creditor            Description of Claim                                          Amount of Claim


     +       -


C.           NONDISCHARGEABLE UNSECURED CLAIMS (e.g., student loans):


                    Name of Creditor            Description of Claim                                          Amount of Claim


     +       -      MEFA                        Student Loan                                                  $25,146.41



D.               CLAIMS ARISING FROM REJECTION OF EXECUTORY CONTRACTS OR LEASES:
                                                                                                                               Page 7 of 15
                  Case 19-10051        Doc 132      Filed 11/18/19    Entered 11/18/19 14:51:06            Desc Main
                  Name of Creditor            Description of Claim
                                                     Document        Page 8 of 15                              Amount of Claim


     +    -




E.            TOTAL TO BE PAID TO NONPRIORITY UNSECURED CREDITORS THROUGH THIS PLAN:

              The amount paid to any nonpriority unsecured creditor(s) is not less than that required under the
              Liquidation Analysis set forth in Exhibit 2.


                                                      Total Nonpriority Unsecured Claims [A + B + C + D]: $ 26,618.99

                    Enter Fixed Amount (Pot Plan) or multiply total nonpriority unsecured claim(s) by Fixed
                                                                       Percentage and enter that amount: $ 26,618.99




 F.            SEPARATELY CLASSIFIED UNSECURED CLAIMS (e.g., co-borrower):


                                                                                                                  Basics of Separate
                 Name of Creditor       Description of Claim            Amount of Claim    Treatment of Claim
                                                                                                                  Classification

     +    -


                           Total of separately classified unsecured claim(s) to be paid through this Plan: $


PART 6:                                           EXECUTORY CONTRACTS AND UNEXPIRED LEASES
Check one.
     None. If “None” is checked, the rest of Part 6 need not be completed and may be deleted from this Plan.
      The executory contract(s) and unexpired leases listed are assumed and will be treated as specified below.
      Any other executory contract(s) and/or unexpired lease(s) is rejected. Postpetition contractual payments will be made
      directly by the Debtor(s). Arrearage payments will be disbursed by the Trustee.



A.        REAL PROPERTY LEASES:

                  Name of Creditor            Lease Description                                                Arrears


     +    -



B.        MOTOR VEHICLE LEASES:

                  Name of Creditor            Lease Description                                                Arrears


     +    -
                                                                                                                            Page 8 of 15
                 Case 19-10051           Doc 132       Filed 11/18/19 Entered 11/18/19 14:51:06                     Desc Main
C.         OTHER CONTRACTS OR LEASES:                   Document     Page 9 of 15


                 Name of Creditor                Lease Description                                                    Arrears


     +     -


                                                      Total amount of arrears to be paid through this Plan: $



PART 7:                             POSTCONFIRMATION VESTING OF PROPERTY OF THE ESTATE
If the Debtor(s) receives a discharge, property of the estate will vest in the Debtor(s) upon entry of the discharge. If the
Debtor(s) does not receive a discharge, property of the estate will vest upon the earlier of (i) the filing of the Chapter 13
Standing Trustee's Final Report and Account and the closing of the case or (ii) dismissal of the case.



PART 8:                                               NONSTANDARD PLAN PROVISIONS
Check one.
      None. If “None” is checked, the rest of Part 8 need not be completed and may be deleted from this Plan.
     This Plan includes the following nonstandard provisions. Under Fed. R. Bankr. P. 3015(c), each nonstandard provision
      must be set forth below in a separately numbered sentence or paragraph. A nonstandard provision is a provision not
      otherwise included in Official Local Form 3, or which deviates from Official Local Form 3. Nonstandard provisions set forth
      elsewhere in this Plan are ineffective. To the extent the provisions in Part 8 are inconsistent with other provisions of this Plan,
      the provisions of Part 8 shall control if the box "Included" is checked in Part 1, Line 1.3.

The following Plan provisions are effective only if the box “Included” in Part 1, Line 1.3 is checked.

     This is a sale plan, whereby the Debtor intends to sell her principal residence at 11 Watson Street, Somerville, Massachusetts. The
     Debtor will pay the full amount due the mortgagee at the time of closing, including any pre-petition arrears, after the payment of
     normal and ordinary closing costs, broker's fees, legal fees, adjustments, real estate taxes, water and sewer bills, etc.. The Debtor has
     not engaged a broker as she states has had inquiries and intends to sell the property herself. If the Debtor has not secured a signed
     Purchase and Sale Agreement by December 31, 2019, she will allow relief from the automatic stay with approval of the Court at that
     time. The property is valued at $1,100,000.00. There is one mortgage in the amount of $665,625.21. There are no other liens on the
     property. The remaining Equity in the property is $435,374.80. Regardless of the amount of equity in the property, until such time as
     the property is sold, the Debtor will make regular mortgage payments to the mortgagee. The Debtor will pay the mortgagee in full
     at closing. The full amount of the net proceeds are exempt pursuant to M.G.L. c. 188. Upon identifying a ready, willing, and able
     buyer, and after that buyer executes a purchase and sale agreement, the Debtor shall file the appropriate motion with the Court to
     authorize the sale. Since this is a 100% plan, it is the intention of the Debtor that upon the sale/foreclosure of the Debtor's residence,
     the remaining proceeds from the sale/foreclosure shall be used to pay the balance owed under the plan in full.




PART 9:                                               SIGNATURES
By signing this document, the Debtor(s) acknowledges reviewing and understanding the provisions of this Plan and the Exhibits
filed as identified below.

By signing this document, the Debtor(s) and, if represented by an attorney, the attorney for the Debtor(s), certifies that the
wording and order of the provisions in this Plan are identical to those contained in Official Local Form 3, including the Exhibits
identified below, other than any Nonstandard Plan Provisions in Part 8.


                                                                                                                                     Page 9 of 15
                 Case 19-10051            Doc 132          Filed 11/18/19 Entered 11/18/19 14:51:06 Desc Main
      /s/ ELAINA M. GUY                                    Document      Page 10 of 15       Nov 18, 2019
    Debtor                                                                                Date



    Joint Debtor                                                                          Date


        /S/ RICHARD A. MESTONE                                                             Nov 18, 2019
      Signature of attorney for Debtor(s)                                                 Date
        Print name: Richard A. Mestone
        BBO Number (if applicable): 642789
        Firm Name (if applicable): Mestone & Associates LLC
        Address: 65 Flagship Drive, Suite A
        Address (line 2): North Andover, MA 01845
        Telephone: 617-381-6700
        E-mail Address: richard.mestone@mestonehogan.com




The following Exhibits are filed with this Plan:
     Exhibit 1: Calculation of Plan Payment*
     Exhibit 2: Liquidation Analysis*
      Exhibit 3: Table for Lien Avoidance under 11 U.S.C. § 522(f)**
      Exhibit 4: [Proposed] Order Avoiding Lien Impairing Exemption**




                 List additional exhibits if applicable.

    +      -


 *Denotes a required Exhibit in every plan
 **Denotes a required Exhibit if the box “Included” is checked in Part 1, Line 1.2.


Total number of Plan pages, including Exhibits: 15




                                                                        EXHIBIT 1
                                                    CALCULATION OF PLAN PAYMENT

 a)        Secured claims (Part 3.A and Part 3.B.1-3 Total):                               $ 702.48

 b)        Priority claims (Part 4.A and Part 4.B Total):                                  $ 0.00

 c)        Administrative expenses (Part 4.C.1 and Part 4.C.2 Total):                      $ 0.00

 d)        Nonpriority unsecured claims (Part 5.E Total):                                  $ 26,618.99
                                                                                                                Page 10 of 15
               Case 19-10051           Doc 132         Filed 11/18/19 Entered 11/18/19 14:51:06                        Desc Main
 e)    Separately classified unsecured claims (Part 5.F Total):
                                                Document             Page 11 of 15       $ 0.00

 f)    Executory contract/lease arrears claims (Part 6 Total):                                            $ 0.00

 g)    Total of (a) +(b) + (c) + (d) + (e) + (f):                                                         $ 27,321.47

 h)    Divide (g) by .90 for total Cost of Plan including the Trustee's fee:                              $ 30,357.19

  i)    Divide (h), Cost of Plan, by term of Plan,                 months:                                $

  j)   Round up to the nearest dollar amount for Plan payment:                                            $



If this is either an amended Plan and the Plan payment has changed, or if this is a postconfirmation amended Plan, complete
(a) through (h) only and the following:




 k)    Enter total amount of payments the Debtor(s) has paid to the Trustee:                              $ 1,350.00

 l)    Subtract line (k) from line (h) and enter amount here:                                             $ 29,007.19

 m)    Divide line (l) by the number of months remaining (                 50   months):                  $ 580.14

 n)    Round up to the nearest dollar amount for amended Plan payment:                                    $ 50.00*



Date the amended Plan payment shall begin: 12/2019
*NOTE: Disposable income is calculated pursuant to §1325(b)(3) and the Debtor's Form 122C-2 (Calculation of Disposable Income) states
that her disposable income is -$4,680.84. The Debtor's Schedules I and J show excess income of $50.36. Although line "n" above should be
$580.14, the Debtor's disposable income is $50.36. Additionally, the Debtor intends to pay the mortgagee from the proceeds of the sale/
foreclosure of her residence at the time of closing. Since this is a 100% plan, it is the intention of the Debtor that upon the sale/foreclosure of
the Debtor's residence, the remaining proceeds from the sale/foreclosure shall be used to pay the balance owed under the plan in full.
                                                                    EXHIBIT 2
                                                         LIQUIDATION ANALYSIS

 A. REAL PROPERTY


              Address                                  Value                           Lien                          Exemption
              (Sch. A/B, Part 1)                       (Sch. A/B, Part1)               (Sch. D, Part 1)              (Sch. C)

   +    -     11 Watson Street, Somerville, MA         $1,100,000.00                   $664,625.21                   $500,000.00



  Total Value of Real Property (Sch. A/B, line 55):                                                       $ 1,100,000.00

  Total Net Equity for Real Property (Value Less Liens):                                                  $ 435,374.80

  Less Total Exemptions for Real Property (Sch. C):                                                       $ 500,000.00

                                                 Amount Real Property Available in Chapter 7:             $ 0.00

                                                                                                                                        Page 11 of 15
             Case 19-10051             Doc 132          Filed 11/18/19 Entered 11/18/19 14:51:06              Desc Main
                                                        Document      Page 12 of 15
B. MOTOR VEHICLES

            Make, Model and Year                        Value                   Lien                        Exemption
            (Sch. A/B, Part 2)                          (Sch. A/B, Part 2)      (Sch. D, Part 1)            (Sch. C)

 +    -     2016 Jeep Cherokee                          $11,891.00              $19,632.83                  $0.00



Total Value of Motor Vehicles (Sch. A/B, line 55):                                                 $ 11,891.00

Total Net Equity for Motor Vehicles (Value Less Liens):                                            $ 0.00

Less Total Exemptions for Motor Vehicles (Sch. C):                                                 $ 0.00

                                                Amount Motor Vehicle Available in Chapter 7:       $ 0.00




C. ALL OTHER ASSETS (Sch. A/B Part 2, no. 4; Part 3 through Part 7. Itemize.)

                                                                                Lien                        Exemption
            Asset                                       Value
                                                                                (Sch. D, Part 1)            (Sch. C)
            Household Furniture and Fixtures -
 +    -     Kitchen, Liv. Room, Dining Room, Office,
                                                        $2,500.00               $0.00                       $2,500.00
            3 Bdrms, and Bath Rm. furniture and
            fixtures
            Samsung Cell Phone, 2 TVs, DVD,
 +    -     2Laptop, and Play Station.
                                                        $1,000.00               $0.00                       $1,000.00
            1 yr. old, old, old, 3 yrs old, and 2 yrs
            old, respectively
            Normal & Ordinary woman's clothing
 +    -                                                 $1,500.00               $0.00                       $1,500.00
            Dresses, pants, jackets, blouses, etc.


 +    -     Wedding Band ad Silver Mother's Ring        $1,500.00               $0.00                       $1,500.00


 +    -     12 Yr Old Black Lab                         $50.00                  $0.00                       $50.00


 +    -     Cash on Hand                                $20.00                  $0.00                       $20.00


            EastCambridge Savings Bank
 +    -                                                 $10,000.00              $0.00                       $10,000.00
            Acct #: xxxxxxxx8584



Total Value of All Other Assets:                                                                   $ $16,570.00

Total Net Equity for All Other Assets (Value Less Liens):                                          $ 16,570.00

                                          Amount of All Other Assets Available in Chapter 7:       $ 0.00




D.   SUMMARY OF LIQUIDATION ANALYSIS
                                                                                                                          Page 12 of 15
                Case 19-10051           Doc 132     Filed 11/18/19 Entered 11/18/19 14:51:06             Desc Main
                                                    Document      Page 13 of 15
                                    Amount available in Chapter 7                                            Amount

  A. Amount of Real Property Available in Chapter 7 (Exhibit 2, A)                             $ 0.00

  B. Amount of Motor Vehicles Available in Chapter 7 (Exhibit 2, B)                            $ 0.00

  C. Amount of All Other Assets Available in Chapter 7 (Exhibit 2, C)                          $ 0.00




                                                                     TOTAL AVAILABLE IN CHAPTER 7: $ 0.00



 E.     ADDITIONAL COMMENTS REGARDING LIQUIDATION ANALYSIS:

  None




                                                              EXHIBIT 3
                                             TABLE FOR LIEN AVOIDANCE UNDER
                                                     11 U.S.C. § 522(f)

If the Debtor(s) is avoiding more than one lien, the Debtor(s) shall provide the information in a separate table for each lien and
identify the table as Exhibit 3.1, 3.2, etc. to correspond with the list of liens in Part 3.B.3.


  Information Regarding Judicial Lien or Security Interest

  Name of Debtor(s):*

  Name of Creditor:

  Collateral:

  Lien Identification:**
  (Such as judgment date, date of
  lien recording, book and page
  number.)


  Calculation of Lien Avoidance

  (a)      Amount of lien:                                                 $

  (b)    Amount of all other liens (exclusive of liens previously
                                                                           $
  avoided or avoided pursuant to this Plan):

  (c)      Value of claimed exemptions:                                    $

  (d)      Total (a), (b), and (c):                                        $
                                                                                                                         Page 13 of 15
            Case 19-10051           Doc 132       Filed 11/18/19 Entered 11/18/19 14:51:06                    Desc Main
(e)      Value of interest in property of the Debtor(s):***
                                                Document              $ of 15
                                                                Page 14

(f)      Subtract (e) from line (d):
                                                                              $
         Extent of exemption impairment: (Check applicable box below)

  The entire lien is avoided as (f) is equal to or greater than (a). The entire lien is avoided.). (Do not complete the next section.)

  A portion of the lien is avoided as (f) is less than (a). (Complete the next section.)

Treatment of Remaining Secured Claim

Amount of secured claim after avoidance (subtract (f) from (a)):        $

Interest Rate (if applicable):                                                  %

Monthly payment on secured claim                                        $

Estimated total payment on secured claim                                $


                                                                            Individual Debtor                 Joint Debtors
*In a joint case, specify whether the lien to be avoided is on an
interest of an individual debtor or the joint debtors.
                                                                        Name:

**Attach a true and accurate copy of the document or the instrument evidencing such lien as filed or recorded with filing or
recording information included.
***Describe the evidentiary basis for the value of the interest in property of the Debtor(s):




                                                                                                                              Page 14 of 15
                  Case
OLF21A (Official Local Form 19-10051
                            21A)       Doc 132       Filed 11/18/19 Entered 11/18/19 14:51:06             Desc Main
                                                     Document      Page 15 of 15

                                                                     EXHIBIT 4

                                                UNITED STATES BANKRUPTCY COURT
                                                   DISTRICT OF MASSACHUSETTS

In re: Elaina M. Guy
                                                                                            Case No. 19-10051-MSH

                                                                                             Chapter 13
             Debtor(s)


                                         ORDER AVOIDING LIEN IMPAIRING EXEMPTION*

         Upon consideration of 1) the Chapter 13 Plan (the “Plan”), through which the Debtor(s) made a request to
avoid the lien of                                   [name of creditor] pursuant to 11 U.S.C. § 522(f) as impairing the
exemption of the Debtor(s); 2) the calculation of impairment set forth in Exhibit 3 to the Plan; 3) the Schedule of
Exemptions filed by the Debtor(s); 4) the absence of an objection to the avoidance of the lien or the Court having
overruled any and all objections to the request for lien avoidance in the Plan; 5) the entire record of proceedings in
this case; 6) the Confirmation Order; and 7) the provisions of 11 U.S.C.
§ 522(f)(1) and (2), Fed. R. Bankr. P. 4003 and MLBR 4003-1,

         The Court hereby orders and decrees that the lien of                                                [name of
creditor] recorded on                     [date] at                                             [registry or recording
authority, as applicable] at                               [book, page, certificate number, or filing number reference]
impairs the Debtor(s)' exemption in                                                          [address of property or
other description] (the “Exempt Property”) and declares that the lien covering the interest in exempt property of the
Debtor(s) is avoided in its entirety [or avoided in part].

Pursuant to 11 U.S.C. § 349(b)(1)(B), the avoided lien shall be reinstated if the case is dismissed unless the Court, for
cause, orders otherwise.

                                                                         By the Court,




                                                                         United States Bankruptcy Judge




*This Exhibit may be modified to address each lien listed in Table




                                                                                                                      Page 15 of 15
